Name: Council Regulation (EEC) No 4051/86 of 22 December 1986 suspending the customs duty for ferro-chromium by weight, not less than 4 % but less than 6 % of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, and coming from Spain
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  Europe;  tariff policy
 Date Published: nan

 No L 377 / 30 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4051 / 86 of 22 December 1986 suspending the customs duty for ferro-chromium by weight, not less than 4 % but less than 6 % of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, and coming from Spain Community s interest to suspend all customs duties for those grades of ferro-chromium coming from Spain until the end of the transitional period , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular the second paragraph of Article 33 thereof, Having regard to the proposal from the Commission , Whereas certain grades of ferro-chromium containing, by weight , not less than 4 % but less than 6 % of carbon are not produced in sufficient quantities in the Community as constituted on 31 December 1985 and Portugal ; whereas , however , those grades of ferro-chromium are produced in Spain ; whereas the Community as constituted on 31 December 1985 still applies customs duties to imports of that product from Spain ; whereas it is therefore in the HAS ADOPTED THIS REGULATION: Article 1 The customs duty for ferro-chromium containing, by weight , not less than 4 % but less than 6 % of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, and coming from Spain is hereby completely suspended . Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW